Name: Council Decision (EU) 2018/751 of 14 May 2018 on the position to be adopted on behalf of the European Union within the Stabilisation and Association Council established by the Stabilisation and Association Agreement between the European Communities and their Member States, of the one part, and the former Yugoslav Republic of Macedonia, of the other part, concerning the transition to the second stage of the Association between the European Communities and their Member States, of the one part, and the former Yugoslav Republic of Macedonia, of the other part, pursuant to Article 5(3) of the Agreement
 Type: Decision
 Subject Matter: European Union law;  European construction;  free movement of capital;  Europe;  employment;  marketing
 Date Published: 2018-05-23

 23.5.2018 EN Official Journal of the European Union L 126/3 COUNCIL DECISION (EU) 2018/751 of 14 May 2018 on the position to be adopted on behalf of the European Union within the Stabilisation and Association Council established by the Stabilisation and Association Agreement between the European Communities and their Member States, of the one part, and the former Yugoslav Republic of Macedonia, of the other part, concerning the transition to the second stage of the Association between the European Communities and their Member States, of the one part, and the former Yugoslav Republic of Macedonia, of the other part, pursuant to Article 5(3) of the Agreement THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 217, in conjunction with Article 218(9) thereof, Having regard to the proposal from the European Commission, Whereas: (1) The Stabilisation and Association Agreement between the European Communities and their Member States, of the one part, and the former Yugoslav Republic of Macedonia, of the other part (1) (the Agreement), entered into force on 1 April 2004. (2) Article 5(1) of the Agreement provides for a transitional period of a maximum of ten years divided into two successive stages. (3) The first stage began on 1 April 2004, which was the date of entry into force of the Agreement. (4) Article 5(3) of the Agreement further provides that four years after the entry into force of the Agreement, the Stabilisation and Association Council is to evaluate the progress made and to decide about the passage into the second phase and its duration, as well as on any possible changes to be brought about as regards the content of the provisions governing the second stage. (5) The Parties are determined to comply with the obligations related to the transition to the second stage of the Association. (6) The former Yugoslav Republic of Macedonia has taken the measures necessary to ensure compliance with all of the obligations resulting from the transition to the second stage. (7) The position of the Union within the Stabilisation and Association Council should therefore be based on the attached draft Decision, HAS ADOPTED THIS DECISION: Article 1 The position to be adopted on the Union's behalf within the Stabilisation and Association Council established by the Agreement concerning the transition to the second stage of the Association between the European Communities and their Member States, of the one part, and the former Yugoslav Republic of Macedonia, of the other part, pursuant to Article 5(3) of the Agreement, shall be based on the draft Decision of the Stabilisation and Association Council attached to this Decision. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 14 May 2018. For the Council The President E. ZAHARIEVA (1) OJ L 84, 20.3.2004, p. 13. DRAFT DECISION No ¦/2018 OF THE STABILISATION AND ASSOCIATION COUNCIL of ¦ concerning the transition to the second stage of the Association between the European Communities and their Member States, of the one part, and the former Yugoslav Republic of Macedonia, of the other part, pursuant to article 5(3) of the Stabilisation and Association Agreement THE STABILISATION AND ASSOCIATION COUNCIL, Having regard to the Stabilisation and Association Agreement between the European Communities and their Member States, of the one part, and the former Yugoslav Republic of Macedonia, of the other part (1) (the Agreement), and in particular Article 5(3) thereof, Whereas: (1) Article 5(1) of the Agreement provides for a transitional period of a maximum of ten years divided into two successive stages. (2) The first stage began on 1 April 2004, which was the date of entry into force of the Agreement. (3) Article 5(3) of the Agreement further provides that the Stabilisation and Association Council is to evaluate the progress made and to decide about the passage into the second phase and its duration, as well as on any possible changes to be brought about as regards the content of the provisions governing the second stage. (4) The Parties are determined to comply with the obligations related to the transition to the second stage of the Association. (5) The former Yugoslav Republic of Macedonia has taken the measures necessary to ensure compliance with all of the obligations resulting from the transition to the second stage, HAS ADOPTED THIS DECISION: Article 1 The transition to the second stage of the Association between the European Communities and their Member States, of the one part, and the former Yugoslav Republic of Macedonia, of the other part, pursuant to Article 5(3) of the Agreement, hereby takes effect. Article 2 This Decision shall enter into force on the date of its adoption. Done at ¦, For the Stabilisation and Association Council The President (1) OJ L 84, 20.3.2004, p. 13.